PER CURIAM.
We affirm Brown’s sentences in all regards, except for his sentence of 27 years for robbery imposed in case number 91-8165. Brown was orally sentenced by the judge to 17 years for this crime, at the sentencing hearing. Both sentences exceed the statutory maximum penalty for second degree felonies. § 775.082, Fla.Stat. (1991). Accordingly, we correct the sentence imposed by changing it to 15 years, the maximum sentence possible under the statute.
AFFIRMED as Corrected.
W. SHARP and PETERSON, JJ., concur.
DAUKSCH, J., dissents, with opinion.